'OPINIÓN' DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
La Ley de Procedimientos Legales Especiales de 1905 íué tomada de fuentes españolas y el artículo 82 de la misma en inglés debe leer (como aparece en castellano en la opinión de la corte) como sigue:
“La corte admitirá y practicará las pruebas que se le ofrez-can” etc.
En realidad de verdad las palabras ‘ ‘ admitirá ” y “ prac-licará,” como se emplean en el texto español deben ser tra-ducidas por la palabra “admitirá.” Hago esta aclaración porque el texto inglés es trunco.
Si es meramente una mala práctica, como se consigna en la opinión de la mayoría, presentar affidavits en la venta de propiedad de menores y no es contraria a la ley, enton-ces las partes y los abogados tienen derecho en proceder a presentar affidavits no obstante la advertencia de esta corte. La idea que tengo es que la letra y espíritu de la ley es de otro modo. “Admitirá y practicará pruebas” quiere decir que la corte considerará pruebas. “Pruebas,” sostengo que *41debe ser traducida por “evidencia” (evidence). Pero aun cuando la palabra “pruebas” (proofs) se emplee como en el texto inglés, un affidavit no es prueba excepto en los ca-sos especialmente reconocidos en el artículo 128 de la Ley de Evidencia, como ha indicado esta corte en el caso de Meléndez v. Registrador, 17 D. P. R. 605, y Hermida & Palos v. Gestera, 23 D. P. R. 100. Estos casos aunque ligera-mente diferenciados fueron citados y me parece que apro-bados en la opinión de la mayoría.
En cuanto al espíritu de la ley o su verdadera intención éste fue un procedimiento para disponer de la propiedad de un menor. No se asemeja a un injunction preliminar donde las partes tienen otra vista. Es una disposición de-finitiva de la propiedad y la corte debe tener la oportuni-dad de oir prueba y examinar testigos en interés de las per-sonas non sui juris. La corte es una protectora.
La opinión de la mayoría al sugerir que no hubo ningún fraude en este caso evidentemente suponía que los meros affidavits podrían abrir el camino al fraude. No es tanto lo que efectivamente se ha hecho bajo una supuesta auto-ridad como lo que puede hacerse, lo que debe constituir la prueba. Véanse entre otros el caso de City of Rochester v. West, 164 N. Y. 510-14, y el de Matter of Jones v. People, 10 App. Div. (N. Y.) 59.
Cuando un menor llega a su mayoridad si su propiedad ha sido vendida, que han transcurrido años sería la regla máls bien que la excepción. Por tanto con frecuencia surge una dificultad cuando se trata de dejar sin efecto la venta de tal propiedad. Una cuestión de derecho en tal caso no debe quedar afectada por el transcurso del tiempo u otra consideración semejante.
A mi juicio el caso no se defiende con sugerir que la venta es beneficiosa para los menores. El principio de stare de-cisis es menos aplicable en este caso que en el de Martorell v. Ochoa, 276 Fed. 99 .
La opinión de la mayoría dice ciertamente que se ha *42desarrollado en Puerto Rico una práctica que no existe en el continente pero en el año 1911, cuando fué autorizada esta venta, la ley de 1905 había estado en vigor por más de unos cinco años y no tenemos constancia de cuando fué comenzada la práctica.
A medida que se nos han presentado los casos hemos tratado de indicar el verdadero uso de los affidavits. Meléndez v. El Registrador; Hermida & Palos v. Gestera, su pra, y el presente caso. En mi opinión las premisas acep-tadas debieron haber inducido a una revocación.